Citation Nr: 1750670	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel





INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his March 2015 VA Form 9, the Veteran requested a hearing before the Board; however, he subsequently withdrew the request in an October 2015 statement.  His request for a hearing is deemed withdrawn.  38 C.F.R. § 20.705(e) (2016).

In July 2016 and November 2016, the claim was remanded for further development; it is now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record is against a finding that bilateral hearing loss had onset during service or within one year of discharge from service; hearing loss has not been shown to be the result of injury incurred during service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Generally, in order to prove service connection, there must be evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran indicates he was exposed to extremely loud noise while participating in an infiltration course in basic training.  At the time, he was suffering from severe congestion, but was told if any training was missed, they would have to start all over again.  He believes that it was the acoustic trauma he experienced during the infiltration course that caused his current hearing loss.  See March 2015 Form 9.  In a December 2016 statement, the Veteran explained that the infiltration course, which took place in February 1953, involved crawling under barb wire with "loud booms and weapons firing over our heads."  He stated that afterward he felt his ears were stopped up and he had a problem hearing.  See December 2016 Correspondence.  He reported he continued to have problems with hearing after basic training during 8 weeks of Central Office School repairing Field telephones. Id.  He indicated that following that, he received orders to report to Fort Monmouth, New Jersey and he was still "having issues with hearing but it was slowing improving." Id.  He also stated that "[a]fter the last several years," his hearing had really deteriorated and he could not hear smoke alarms in his home.  Id.

Except for the December 1954 separation examination, the Veteran's service treatment records (STRs) are unavailable.  On the separation examination, the Veteran's hearing was 15/15 bilaterally on whispered voice and spoken voice testing.  No audiogram was performed and no abnormality of the ears generally was noted. 

The claims file contains records of VA treatment beginning in 2001.  Difficulty hearing was noted from 2006 forward, and hearing aids were ordered in 2010. There is no indication in the claims file that additional records exist that might show an earlier initiation of treatment for or complaints of hearing loss.

At a December 2012 VA examination, hearing loss for VA purposes was demonstrated.  The Veteran indicated he had served in the Army for two years, but had not participated in combat activity.  The examiner reviewed the claims file, to include the December 1954 separation examination, and opined that hearing loss was less likely than not (less than 50 percent probability) incurred in service or caused by an in-service injury, event or illness.  The examiner explained that there was no hearing loss documented upon release from the military and noise exposure does not cause latent onset of hearing loss.

In July 2016, the Board remanded the claim to seek additional STRs and afford the Veteran the opportunity to identify sources of any other medical treatment or examination that he underwent between separation from service and 2001.  No additional records were identified or obtained. 

In November 2016, the Board remanded the claim again noting that an August 2012 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates the Veteran's STRs are fire-related, and indicated that a search for such records should be considered using code M05.  The Veteran had been furnished a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data); however, he did not respond with any information.  The Board remanded to provide the Veteran another opportunity to submit the Form and for the claim to be reconsidered should records be found or, in the alternative, for a memorandum of service record unavailability to be prepared.

In December 2016, the Veteran returned the NA Form 13055 indicating "no treatment."  In August 2017, a memorandum of service record unavailability was prepared.  It was noted that all efforts to obtain the complete STRs had been exhausted, and further attempts would be futile.  A May 2017 PIES response indicated the Veteran's STRs were destroyed in the 1973 fire and could not be reconstructed.  In a statement dated later in August 2017, the Veteran indicated he had no other evidence to submit.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for bilateral hearing loss because the evidence is against finding a nexus between the Veteran's current hearing disability and his military service.  

The Board recognizes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The existence of credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In this case, there is no sound medical basis upon which to attribute the post-service findings to in-service exposure to noise.  Specifically, post-service treatment records indicate the Veteran was "somewhat hard of hearing" and initially sought treatment for hearing loss in 2006, a period of over 50 years after separation from service.  Here, the record contains no indication of hearing concerns for over 5 decades after the Veteran participated in the infiltration course during basic training in 1953.  The evidence is not in support of a finding that hearing loss with onset over 5 decades after in-service noise exposure is related to that exposure.  

The only evidence in favor of the claim consists of the lay statements by the Veteran that he believes his hearing loss is related to noise exposure in 1953.  The Board notes that a veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the Veteran may be competent to report symptoms of a disorder, he is not competent to provide a medical nexus opinion regarding the etiology of his hearing loss or to determine a diagnosis of hearing loss disability, as these are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran's statements are competent evidence as to observable symptoms, such as decreased hearing acuity, but his statements as to whether current hearing loss is related to noise exposure 50 years prior to diagnosis cannot be considered competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ultimately, the most probative evidence in this case is the adverse opinion of the VA examiner as the opinion was made after examination and testing and with consideration of the relevant history, including the Veteran's contentions.  

The Board sympathizes with the Veteran and hopes he understands that his claim has not been denied because of the unavailability of most of his STRs.  Here, the probative evidence of record does not attribute the Veteran's post-service hearing loss to his military service, to include any acoustic trauma experienced therein.  Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


